              Case 3:20-cv-05625-RAJ Document 31 Filed 09/21/21 Page 1 of 2




 1                                               U.S. DISTRICT JUDGE RICHARD A. JONES
 2

 3

 4

 5

 6

 7                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8                                    AT SEATTLE
 9
     BRANDON J. IVEY,                 )
10                                    )                   CASE NO. 3:20-cv-05625-RAJ
              Plaintiff,              )
11                                    )                   PROPOSED ORDER
12            vs.                     )
                                      )
13   COMMISSIONER OF SOCIAL SECURITY, )
                                      )
14            Defendant               )
15                                    )

16
            This matter comes before the Court on the parties’ stipulated motion for attorney’s
17
     fees pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412
18
            The motion is timely as Plaintiff had a 60-day appeal period, plus the 30-day
19

20   period in §2412(d)(1)(B), from the entry of final judgement on May 3, 2021 to file a

21   timely EAJA application. Akopyan v. Barnhart, 296 F.3d 852 (9th Cir. 2002); Melkonyan

22   v. Sullivan, 501 U.S. 89, 94-96 (1991); FED. R. App. P. 4(a). Furthermore, upon review

23   of the stipulation and the record, the Court determines that Plaintiff is the prevailing
24   party, the government’s position was not substantially justified, and that the itemization
25

                                                                  David Oliver & Associates
                                                                  2608 South 47th Street, Suite C
      PROPOSED ORDER FOR EAJA FEES - 1                            Tacoma, WA 98409
                                                                  (253) 472-4357
                                                                  david@sslawyer.org
              Case 3:20-cv-05625-RAJ Document 31 Filed 09/21/21 Page 2 of 2




 1   of attorney time spent is reasonable. In short, the requirements of § 2412(d)(1)(B) are
 2   met.
 3          Having thoroughly considered the parties’ briefing and the relevant record, the
 4
     Court hereby GRANTS the motion and awards Plaintiff $6,269.96 in attorney’s fees,
 5
     subject to any offset allowed under the Treasury Offset Program. See. Astrue v. Ratiff, 560
 6
     U.S. 586, 589 – 590 (2010). Payment of EAJA fees shall be sent to Plaintiff’s attorney:
 7
     David Oliver at David Oliver & Associates, 2608 South 47th Street, Suite C, Tacoma, WA
 8
     98409. Pursuant to Ratiff, award shall be made payable to Plaintiff’s attorney, David Oliver
 9
     at David Oliver & Associates, if and to the extent that the Commissioner confirms that
10

11
     Plaintiff owes no debt to the Government through the Federal Treasury Offset program.

12          For the foregoing reasons, Plaintiff’s stipulated motion for attorney fees is

13   GRANTED.

14          DATED this the 21st day of September, 2021.
15

16                                                    A
17                                                    The Honorable Richard A. Jones
                                                      United States District Judge
18

19

20

21

22

23

24

25

                                                                David Oliver & Associates
                                                                2608 South 47th Street, Suite C
      PROPOSED ORDER FOR EAJA FEES - 2                          Tacoma, WA 98409
                                                                (253) 472-4357
                                                                david@sslawyer.org
